NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



RONNIE ATMORE, DOC #H39729,                )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-979
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed October 5, 2018.

Appeal from the Circuit Court for Polk
County; John K. Stargel, Judge.

Keith A. Peterson of the Law Offices of
Peterson, P.A., Mulberry, for Appellant.



PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and ATKINSON, JJ., Concur.